DETAILED ACTION
This action is in response to the arguments filed on 9/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first voltage threshold of claims 1 and 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2010/0134078) in view of Zhou (US 2016/0065060). 	Regarding claims 1 and 10, Murakami et al. discloses (see fig. 4) a control sub-circuit (62 controlling bypass switch 7. See paragraph 0062), wherein: the control sub-circuit is configured to compare the first voltage with a first voltage threshold (operation of 62 used in comparing Vi-Vo with delta V to control the operation of bypass switch 7. See paragraph 0062), if the first voltage is less than the first voltage threshold, output the input voltage as the output voltage (see paragraph 0062. If the difference is less than delta V, bypass switch 7 is on, which connects the input voltage to the output voltage), and, if the first voltage is greater than or equal to the first voltage threshold, superimpose and output the input voltage and a bootstrap as the output voltage (bypass switch being off, thus the buck converter is operational. Therefore input voltage superimposed with a voltage amount that causes a reduction in voltage at the output). 	Murakami et al. does not disclose a sampling sub-circuit, wherein: the sampling sub-circuit is configured to detect a potential difference between an output voltage and an input voltage, obtain a first voltage, and output the first voltage to the control sub-circuit. 	Zhou discloses (see fig. 4) a sampling sub-circuit (401), wherein: the sampling sub-circuit is configured to detect a potential difference between an output voltage and an input voltage (operation of 401), obtain a first voltage (Vb), and output the first voltage to a control sub-circuit (output of Vb to 402). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Murakami et al. to include the features of Zhou because it’s used as a means to maintain efficient operations during input or output transient events.  	Regarding claim 2, Murakami et al. discloses (see fig. 4) that the control sub-circuit is configured to compare a voltage with a voltage threshold (operation of 62), if the voltage is less than the voltage threshold, output the input voltage as the output voltage (see paragraph 0062. If the difference is less than delta V, bypass switch 7 is on, which connects the input voltage to the output voltage), and, if the voltage is greater than or equal to the voltage threshold, superimpose and output the input voltage and a bootstrap as the output voltage (bypass switch being off, thus the buck converter is operational. Therefore input voltage superimposed with a voltage amount that causes a reduction in voltage at the output). 	Murakami et al. does not disclose that the control sub-circuit is further configured to: amplify the first voltage to obtain a second voltage.	Zhou discloses (see fig. 4) that a control sub-circuit is further configured to: amplify a first voltage to obtain a second voltage (operation of 402).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Murakami et al. to include the features of Zhou because it’s used as a means to maintain efficient operations during input or output transient events.  	Regarding claim 9, Murakami et al. discloses (see fig. 4) that the input voltage is a gate-on voltage (input voltage used in controlling the gate signals of transistors).
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sah (US 2010/0020053) in view of Murakami et al. (US 2010/0134078) and Zhou (US 2016/0065060). 	Regarding claim 11, Sah discloses (see fig. 4) a display device, comprising: a voltage control circuit (see fig. 4). 	Sah does not disclose that the voltage control circuit comprising a sampling sub- circuit and a control sub-circuit, wherein: the sampling sub-circuit is configured to detect a potential difference between an output voltage and an input voltage, obtain a first voltage, and output the first voltage to the control sub-circuit; and the control sub-circuit is configured to compare the first voltage with a first voltage threshold, if the first voltage is less than the first voltage threshold, output the input voltage as the output voltage, and, if the first voltage is greater than or equal to the first voltage threshold, superimpose the input voltage and a bootstrap voltage and output the input voltage and the bootstrap voltage as superimposed as the output voltage. 	Murakami et al. discloses (see fig. 4) a control sub-circuit (62 controlling bypass switch 7. See paragraph 0062), wherein: the control sub-circuit is configured to compare the first voltage with a first voltage threshold (operation of 62 used in comparing Vi-Vo with delta V to control the operation of bypass switch 7. See paragraph 0062), if the first voltage is less than the first voltage threshold, output the input voltage as the output voltage (see paragraph 0062. If the difference is less than delta V, bypass switch 7 is on, which connects the input voltage to the output voltage), and, if the first voltage is greater than or equal to the first voltage threshold, superimpose and output the input voltage and a bootstrap as the output voltage (bypass switch being off, thus the buck converter is operational. Therefore input voltage superimposed with a voltage amount that causes a reduction in voltage at the output). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Sah to include the features of Murakami et al. because it’s used as a means to maintain efficient operations during input or output transient events. 	Zhou discloses (see fig. 4) a sampling sub-circuit (401), wherein: the sampling sub-circuit is configured to detect a potential difference between an output voltage and an input voltage (operation of 401), obtain a first voltage (Vb), and output the first voltage to a control sub-circuit (output of Vb to 402). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Sah to include the features of Zhou because it’s used as a means to maintain efficient operations during input or output transient events.  	Regarding claim 18, Sah discloses (see fig. 4 and 8) that the display device further comprises a level conversion circuit (22), and a voltage output terminal (output terminal of 21) is connected to a gate-on voltage input terminal of the level conversion circuit (output from 21 connected to gate of 22).
Allowable Subject Matter
Claims 3-8, 12-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 9/23/2021 have been fully considered but they are not persuasive. 	Regarding the drawings objection, the applicant argues that “Applicants respectfully submit that the term “first voltage threshold” is used in claims 1, 10, and 11 for comparison with the “first voltage,” meaning that the first voltage threshold is a threshold parameter, which, like a voltage, is not necessarily a component of the voltage control circuit. As an example, according to the present application, the first voltage threshold can be a threshold voltage which is preset and stored in the voltage control circuit. At least due to the reasoning set forth above, the first voltage threshold as such is not suitable to be depicted in a structural or equivalent circuit diagram of the relevant circuit. In any event, Applicants respectfully note, although not shown in the drawings, a skilled person in the art would readily understand easily on the present application that the first voltage threshold is a threshold voltage parameter which 1s used to determine whether to output the input voltage directly as the output voltage or output the input voltage superimposed by a bootstrap voltage as the output voltage, as in claim 1. Thus, Applicants respectfully request that the objections to the drawings under 37 CFR 1.83(a) be withdrawn”. 	The examiner does not agree with the applicant’s arguments regarding the drawing objection. The first voltage threshold is essential for a proper understanding of the invention because without the first voltage threshold, the control sub-circuit is not able to output the input voltage as an output voltage without the presence of the first voltage threshold. Therefore the first voltage threshold of claims 1 and 10-11 must be shown or the feature(s) canceled from the claim(s). The drawing objection is maintained.  	Regarding claim 1, the applicant argues that “Although Murakami briefly discusses, for example, at [0059], regarding what will happen when the input voltage Vi changes, the change of the input voltage Vi there is only further decreasing on the premise of the input-output voltage (Vi- Vo) being already lower than the predetermined offset voltage AV. In other words, all of the discussion of Murakami is merely directed to the case where the input-output voltage (Vi-Vo) is lower than a predetermined offset voltage AV, and nothing is ever mentioned in Murakami about what will happen if the input-output voltage (Vi-Vo) is larger than the predetermined offset voltage AV. By contrast, as recited in claim 1 of the present application, the control sub-circuit is configured to compare the first voltage (e.g., the potential difference between the output voltage and the input voltage) with a first voltage threshold and perform difference operations under two different cases. For example, in a first case where the first voltage is less than the first voltage threshold, the control sub-circuit outputs the input voltage as the output voltage directly. In a- 24 - second case where the first voltage is greater than or equal to the first voltage threshold, the control sub-circuit outputs the input voltage superimposed by a bootstrap voltage as the output voltage. With respect to these two cases, especially the latter one where the input voltage is superimposed by a bootstrap voltage before being output as the output voltage, nothing is ever similarly mentioned in Murakami”. 	The examiner does not agree with the arguments regarding the Murakami reference. Murakami explicitly discloses the scenario wherein when the input-output voltage (Vi-Vo) is lower than a predetermined offset voltage, the bypass switch (7) is turned on. In order for the bypass switch to be turned off, the previous state of the bypass switch must be off. If the only on-condition for the bypass switch is Vi-Vo being less than the predetermined offset voltage, the off condition must be the other values of Vi-Vo being greater than or equal to the predetermined offset voltage, due to the fact that there is only one on-condition and the bypass switch having to be off in order for the bypass switch to be turned on. Therefore Murakami does disclose (see fig. 4) a control sub-circuit (62 controlling bypass switch 7. See paragraph 0062), wherein: the control sub-circuit is configured to compare the first voltage with a first voltage threshold (operation of 62 used in comparing Vi-Vo with delta V to control the operation of bypass switch 7. See paragraph 0062), if the first voltage is less than the first voltage threshold, output the input voltage as the output voltage (see paragraph 0062. If the difference is less than delta V, bypass switch 7 is on, which connects the input voltage to the output voltage), and, if the first voltage is greater than or equal to the first voltage threshold, superimpose and output the input voltage and a bootstrap as the output voltage (bypass switch being off, thus the buck converter is operational. Therefore input voltage superimposed with a voltage amount that causes a reduction in voltage at the output).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838